Citation Nr: 1701835	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-35 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from January 1944 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Anecdotally, the Board notes that the Veteran did not perfect his appeal as to the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss and therefore that issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.   The Veteran's service-connected disabilities are: cold injury residuals, left lower extremity, rated as 30 percent disabling; cold injury residuals, right lower extremity, rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran's combined rating is 60 percent.  

2.   The Veteran's service-connected disabilities do not prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016). 

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was provided pre-adjudication VCAA notice by letter in June 2013.  In this letter, the Veteran was notified of what information and evidence was needed to substantiate the claim for TDIU, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined. 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Relevant service records and post-service treatments records have been associated with the record.

Further, during the current appeal period, the Veteran was afforded VA audiological examinations in September 2013, June 2014, and August 2015.  Additionally, he was afforded VA examinations for his cold injury residuals in September 2013 and September 2015.  These examination reports provide information regarding the impact the Veteran's service-connected disabilities have on his ability to work and provide sufficient information such that the Board can render an informed decision as to entitlement to TDIU.  Thus, VA has satisfied its duty to assist. 

TDIU

On his TDIU application filed in August 2012, the Veteran contended that "my [service-connected] disabilities prevent me from securing and maintaining substantia[ly] gainful employment.  I don't feel that any employer will hire me with my severe [service-connected] residuals of cold injuries, bilateral, lower extremities, hearing loss and tinnitus. . . . With my residuals of cold injuries I have great difficulty with driving, standing, and walking for long periods of time.  I am totally disabled due solely to my severe service-connected disabilities."  See August 2012 Form 21-8940. 

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16 (a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are: cold injury residuals, left lower extremity, rated as 30 percent disabling; cold injury residuals, right lower extremity, rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran's combined rating is 60 percent.  

As the Veteran's right and left lower extremity cold residual disabilities are considered one disability, the Veteran has a single disability rated at 60 percent (with consideration of the bilateral factor and rounding) and therefore meets the percentage criteria for a TDIU.  See 38 C.F.R. §§ 4.25, 4.26 (2016)

The remaining question is whether the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.

The Veteran was afforded an audiology VA examination in July 2011.  On examination, the Veteran reported that his wife complained about his hearing problems and that he was unable to understand words on the television.  The Veteran also reported tinnitus, which he was able to ignore; but did not affect his daily activities.  The Veteran's speech recognition scores were 88 percent in the right ear and 84 percent in the left.  The examiner described the Veteran's speech recognition scores as excellent bilaterally.  

On VA examination in March 2012 for cold injury residuals, it was noted that the Veteran experienced cold sensitivity, color changes, hyperhidrosis, tissue loss, locally impaired sensation, and nail abnormalities in both feet.  The Veteran did not use any assistance devices for locomotion.  The examiner indicated that the Veteran's cold injury residuals impacted his ability to work; as he must wear appropriate footwear in cold weather to protect his feet. 

The Veteran was afforded a VA examination in September 2013 for his cold injury residuals.  The examiner noted that the Veteran had been diagnosed as having residuals of cold exposure, bilateral feet, in 1945.  On examination, the Veteran's foot symptoms were cold sensitivity, color changes, hyperhidrosis, numbness, and nail abnormalities.  The examiner noted that the Veteran regularly used a cane to ambulate.  The examiner opined that the Veteran's cold injury residuals did not impact his ability to work.

On audiological VA examination in September 2013, the Veteran reported that his hearing loss made it "harder to hear the ladies now."  The examiner indicated that the Veteran had significant hearing loss, bilaterally with reduced speech recognition.  With hearing aids he did, however, hear all conversation between with the examiner, answered all questions appropriately and did not need anything repeated.  The examiner indicated that the Veteran did not demonstrate a level of communication difficulty that would prevent him from acquiring, or keeping, gainful employment.  The Veteran asserted that his tinnitus was annoying but otherwise did not cause any problems for him.  The Veteran's speech discrimination scores were 76 percent in both ears.  

VA treatment records from February 2014 indicate that the Veteran presented for routine follow up with complaints of occasional mild stiffness in his neck.  He reported doing well overall; and denied pain, numbness or tingling in his upper extremities.  He reported working out at the YMCA in a program called "Silver-Snickers" where he did some weight training but did not swim or use his lower extremities.

On audiological VA examination in June 2014, the Veteran reported that he has the most difficulty understanding words in conversation particular female voices.  He asserted that he had difficulty hearing on the telephone and cannot understand female voices at all.  The examiner indicated that the Veteran's tinnitus does not impact the Veteran's ordinary conditions of daily life, including his ability to work.  The Veteran's speech recognition scores were 74 percent in his right ear and 80 percent in his left.

VA treatment records from June 2015 indicate that the Veteran has a law degree, and is retired.  The Veteran practiced law, worked as a radio announcer, owned several nursing homes, was a commercial air pilot, and worked in real estate.  He currently lived with his wife, was independent in his activities of daily living, and was able to drive.  

On audiological examination in August 2015, the Veteran reported that his hearing loss made it difficult to hear in most all situations and he struggled to understand conversations.  He also reported that his tinnitus was "more annoying than before, still not significant."  His speech recognition scores were 76 percent in his right ear and 84 percent in his left ear.

The Veteran was afforded a VA examination for cold injury residuals in September 2015.  The examiner noted that since 2010, the Veteran had been going to the YMCA for a senior exercise program, which included 30-45 minutes of using light dumbbells and weight machines.  He did not swim or do other aerobic exercises.  The examiner noted that the Veteran used the stairs daily without limitation but held the rail.  He no longer mowed his lawn or did any other kind of yard work.  He was able to drive a car with mild pain, numbness, and tingling noted more in the right than in the left foot.  The Veteran reported that he did not have constant foot symptoms day or night but occasionally experienced calf or leg cramps at night.  

On examination, the Veteran's monofilament sense was intact in both feet.  He was able to do full range of motion with no pain in his toes, feet, or ankles.  He was able to walk barefoot on his forefeet and heel walk.  The Veteran was able to perform full deep knee bend without holding or unsteadiness.  The examiner opined that the Veteran's cold injury residuals impact his ability to work. 

Analysis

As noted above, the Veteran has a law degree and was previously a business owner, as well as a radio announcer and commercial air pilot.  He also worked in real estate.  Thus, his employment history shows that he has worked in sedentary employment. 

VA examination reports from September 2013 and June 2014 indicates that the Veteran's service-connected disabilities do not impact his ability to work.  Additionally, an August 2015 VA examination report indicates that the Veteran's service-connected tinnitus was "more annoying than before" but still did not have a significant impact on his functional ability to work.  

The only medical evidence of record indicating that the Veteran's service-connected disabilities impact his ability to work is the March 2012 and September 2015 VA examination reports.  The March 2012 VA examination report indicates that the Veteran's daily activities including his ability to work is impacted because he must wear appropriate footwear in cold weather to protect his feet.  The examiner did not indicate any other functional impact from the Veteran's cold injury residual disabilities have on his ability work.

The Veteran has reported that he can drive with mild pain in his legs.  He participates in an exercise program.  On examination, it was noted that the Veteran used a cane to ambulate.  

The Veteran has reported difficulty with prolonged activities, but his experience qualifies him for work that would not require prolonged exertion.  He has also expressed a belief that employers would not hire him with his current level of disability, but has had success in obtaining employment he has been successful in self-employment; and has not reported any specific impairment from service connected disabilities that would prevent him from maintaining such employment currently.

However, the Veteran has had mostly sedentary employment experience and holds a law degree.  Specifically, on VA examination in September 2013, with his hearing aids in.  The Veteran was able to hear all conversation between him and the examiner, answered all questions appropriately and did not need anything repeated.  The examiner opined that the Veteran did not demonstrate a level of communication difficulty that would prevent him from acquiring, or keeping, gainful employment. 

The Veteran asserted on VA examination in August 2015 that his tinnitus was "more annoying than before, [but] still not significant".  He has also asserted that his hearing loss makes it difficult to hear in most all situations and that he can't understand conversations.  Even assuming that the Veteran's hearing loss impacts his ability to work; however, there is still no indication having difficulty hearing conversations would preclude the Veteran from owning another business or practicing law.  Indeed, the Board finds it highly probative that the Veteran was able to hear and understand all conversations between him and the September 2013 VA examiner and on most recent audiological examination in August 2015, the Veteran's speech discrimination score has remained the same in the left ear and improved in the right ear (76 percent in September 2013, and 84 percent in August 2015). 

Here, the Veteran has not demonstrated that any of his service-connected disabilities preclude him from sedentary employment.  The Board recognizes the September 2015 VA examiner's opinion that the Veteran's cold injuries impact his ability to work, however, as discussed above, even accepting that, he is still not precluded from sedentary employment.  Further, a high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The Veteran's cold injury residuals have been rated as 60 percent disability.  The ultimate question is not whether the Veteran's work is impacted by his service-connected disabilities, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds it highly probative that the Veteran is still able to perform activities of daily living that would be consistent with sedentary employment.  He is able to go up and down the stairs of his home, drive a car, and engage in a limited workout at the YMCA and can ambulate with use of a cane.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from securing and maintaining gainful employment, for which he would otherwise be qualified.  

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, and referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted.  38 C.F.R. §4.16(b). 


ORDER

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


